Electronically Filed
                                                       Supreme Court
                                                       SCEC-XX-XXXXXXX
                                                       09-OCT-2020
                                                       03:06 PM



                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          ASHLEY (NOELLE) FAMERA-ROSENZWEIG, Plaintiff,

                               vs.

                KAIALII (KAI) KAHELE,   Defendant.


                       ORIGINAL PROCEEDING

 ORDER DENYING PLAINTIFF’S EMERGENCY MOTION FOR RECONSIDERATION
      DISMISSING THE COMPLAINT AND RECONSIDERATION OF KAHELE
                         BEING IN DEFAULT
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Cataldo, assigned by reason of vacancy)

          Upon consideration of Plaintiff’s motion for
reconsideration, the papers in support, and the records and files
herein,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, October 9, 2020.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Lisa W. Cataldo